DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment to the claims filed 03/02/2021 has been entered. Claim(s) 1 is/are currently amended. Claim(s) 2-3, 5, 8-10, 12, 14-30, 32 and 36-37 has/have been canceled. Claim(s) 1, 4, 6-7, 11, 13, 31, 33-35, 38 and 39 is/are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 7, 11, 13, 31 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0279360 A1 (previously cited, Wei) in view of WO 2009/144731 A2 (previously cited, Colman) and US 2003/0121521 A1 (previously cited, Hipolito).
Regarding claims 1, 11, 13, 31 and 33-35, Wei teaches/suggests a system for ventilating a subject afflicted with a pathology resulting in compromised breathing comprising: 
an apparatus comprising: 
an elongated flexible tubing adapted to be positioned in a nasal airway of the subject (endotracheal unit 10) having: 
an annular cylindrical wall defining at least one hollow tube lumen extending substantially the entire length thereof (first tube 12 surrounding an interior cavity or lumen 24 which extends the entire length of the first tube 12), said cylindrical wall having external and internal surfaces (exterior surface 26 and interior surface 28, respectively) and having a proximal end adapted to be positioned away from the subject's vocal cords (proximate end 14) and a distal end (distal end 16); 
a second catheter lumen extending lengthwise within said cylindrical wall along a ventral region thereof (lumen 42 in anterior wall), said second lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof (e.g., where proximate end 32 traverses exterior surface 26, indicating a necessary opening exists) and a second opening through a distal face of said cylindrical wall between said internal and external surfaces, at the distal end of said cylindrical wall (opening at terminal distal end of tube 12); and 
an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation (adaptor 80); and
a second catheter extending ventrally through said second catheter lumen (second tube 30), said second catheter having a proximal end extending outside of said cylindrical wall 
a jet oxygenation and ventilation source/device for providing jet oxygenation and ventilation through said second catheter by generating jet pulses (source of jet ventilation 70), wherein said jet oxygenation and ventilation source is controlled/capable of being adjusted for jet pulse frequency, pulse pressure, I/E ratio, and the oxygen concentration in the jet pulse (¶ [0071] ventilating settings); and 
a CO2 monitoring device capable of monitoring end-tidal CO2 (¶ [0021] monitoring end-tidal CO2 with a patient monitoring device 54). 
Wei does not teach the elongated flexible tubing of the apparatus further comprises a first catheter lumen extending lengthwise within said cylindrical wall between said external surface and said internal surface and along a dorsal region thereof, said first lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through the internal surface of said cylindrical wall toward the distal end thereof; the apparatus further comprises a first catheter extending dorsally through said first catheter lumen, said first catheter having a proximal end extending outside of said cylindrical wall through said first opening of the first catheter lumen and having a distal end extending into said tube lumen through said second opening of the first catheter lumen. However, Wei does teach/suggest using the apparatus for monitoring CO2 (e.g., ¶ [0025]).
2 monitoring device capable of monitoring end-tidal CO2 (pg. 13, analyzer/capnograph, pg. 8, lines 22-25), wherein the apparatus comprises: 
a first catheter lumen extending lengthwise within a cylindrical wall of a tube lumen between said external surface and said internal surface and along a region thereof, said first lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through the internal surface of said cylindrical wall toward the distal end thereof (Fig. 1A, where the proximal end of the second tube 104 is outside the main tube 102, indicating a proximal opening is located through the external surface of the cylindrical wall of tube 102; and pg. 6, lines 23-28, where the second endotracheal tube may located essentially inside the lumen of the main endotracheal tube, essentially inside the wall of the main endotracheal tube or partly in both and/or pg. 10, line 21 – pg. 11, line 20, where the second lumen is a small diameter tube which runs within the wall of the first lumen from about halfway down to a point close to the distal exit of the ETT, indicating a distal opening is located through the interior surface of the cylindrical wall of tube 102); and
a first catheter adapted to accommodate a CO-2 monitoring device extending through the first catheter lumen (tube 104; pg. 11, line 21 – pg. 12, line 2, where tube 104 is adapted to connect to a sampling line for sampling CO-2 in exhaled breath), said first catheter having a proximal end extending outside of the cylindrical wall through said first opening of the first catheter lumen (Fig. 1A, where a proximal end of tube 104 (i.e., toward adaptor 110) extends outside of main tube 102) and having a distal end extending into said tube lumen through said second opening of the first catheter lumen (pg. 6, lines 23-28, where the second endotracheal tube may located inside the wall 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wei with the apparatus to further comprise a first catheter lumen and first catheter adapted to accommodate a CO2 monitoring device as taught/suggested by Colman in order to facilitate concurrent continuous delivery of jet ventilation and continuous CO2 monitoring that is accurate and not cumbersome (Colman, pg. 1, line 13 – pg. 2, line 20). 
Wei as modified discloses the second catheter lumen/second catheter extends ventrally (i.e., anteriorly), as discussed above, but does not expressly teach the first catheter lumen/first catheter extends dorsally through the annular cylindrical wall of the elongated flexible tube. However, Wei does disclose embodiments in which a catheter/catheter lumen may extend dorsally through the annular cylindrical wall of the elongated flexible tube (e.g., Figs. 1, 3, etc., third tube 46 formed in the posterior of the wall 22), thereby indicating/suggesting said location within the annular wall is a known, suitable location for providing a separate lumen therein. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Wei with the first catheter lumen/first catheter extends dorsally through the annular cylindrical wall of the elongated flexible tube as a simple substitution of one know suitable location for providing a separate lumen and catheter within the cylindrical wall for another to yield no more than predictable results, particularly in embodiments in which an inflatable cuff is not included (e.g., Wei, ¶ [0057], where the inflatable cuff is optional). See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the first lumen and catheter opposite from the ventral/anterior second lumen/catheter because Applicant has not 
Wei as modified does not disclose any particular dimensions for the flexible tube lumen, such as inner diameter or length thereof. Accordingly, Wei as modified does not expressly teach the flexible tube lumen as an inner diameter of between 1 mm and 10 mm or said apparatus has a length of between 2 and 20 cm. However, Colman teaches/suggests a comparable flexible tube lumen having an inner diameter of between 1 mm and 10 mm (pg. 1, line 13 - pg. 2, line 13, where internal diameter is typically between 2.5 to 4 mm for neonates). Additionally, Hipolito teaches and/or suggests a comparable apparatus comprising an elongated flexible tube (tubular member 10) having an inner diameter of between 1 mm and 10 mm (¶ [0033] where the external diameter of the tubular member 10 can be about 10 mm or less), wherein the apparatus has a length of between 2 and 2 cm (¶ [0033] where the length of the tubular member 10 can be about 10 cm or less). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Wei with the flexible tube lumen having an inner diameter of between 1 mm and 10 mm and the apparatus having a length of between 2 and 2 cm as taught/suggested by Colman and Hipolito in order to provide an apparatus to be suitable for use with smaller patients, such as neonates (Colman, pg. 1, line 13 - pg. 2, line 13; Hipolito, ¶ [0033]). 
Regarding the limitations "for nasally delivering persistent supraglottic jet oxygenation and ventilation (SJOV) to an adult subject" and "adapted to be positioned above the subject's vocal e.g., ¶ [0107]). Accordingly, Wei as modified meets the above limitations. 
Wei as modified does not expressly disclose the elongate tube is "adapted to be positioned in a nasal airway of the subject." However, as noted above, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not e.g., ¶ [0050]), such that Wei as modified is understood to be capable of being positioned in a nasal airway of the subject. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Wei with the elongate body being "adapted to" be positioned in a nasal airway of the subject as taught and/or suggested by Hipolito in order to permit the apparatus to be positioned via predictable techniques known in the art. 
Regarding claim 4, Wei as modified teaches/suggests an inner diameter of said jet second catheter lumen is smaller than the inner diameter of said flexible tube lumen (e.g., Figs. 1-3, etc.).
Regarding claim 6, Wei as modified by Colman teaches/suggests the first catheter has an inner diameter between 0.1 mm and 2.5 mm (Colman, pg. 11, line 22 – pg. 12, line 2, where the first catheter diameter is 0.8mm). 
Regarding claim 7, Wei as modified teaches the second catheter lumen has an inner diameter of between 0.1 mm and 2.5 mm (¶ [0054] where the second tube has an interior diameter of from about 1.6 mm to 2.3 mm). 

Claim(s) 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei in view of Colman and Hipolito as applied to claim 31 above, and further in view of US 2008/0135044 A1 (previously cited, Freitag).
Regarding claims 38 and 39, Wei as modified teaches the limitations of claim 31, as discussed above, but does not teach the system further comprises a central control means comprising a sensor of breathing and a computer to integrate breathing signal and provide triggering signal jet ventilator to synchronize the jet pulse from jet ventilator with spontaneous breathing of subject. 
Freitag teaches a system comprising an apparatus for delivering a jet of air or oxygen at different concentrations including a jet ventilator (¶ [0024] ventilator for providing jet-augmented ventilation); and a central control means comprising a breathing sensor and, a computer to integrate a breathing signal and provide a triggering signal for the jet ventilator to synchronize the jet pulse from the jet ventilator with spontaneous breathing of the subject (¶ [0077] where the breathing pattern is sensed for the purpose of timing and controlling the delivery of the TIJV augmentation volume delivery pulse). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Wei with central control means as taught/suggested by Freitag in order to deliver ventilation at a time in the respiratory cycle to reduce undesirable weakening of the inspiratory muscles (Freitag, ¶ [0080]). 

Claims 1, 4, 6, 7, 11, 13, 31 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,394,093 B1 (previously cited, Lethi) in view of US 6,098,617 (previously cited, Connell), Wei and US 2004/0099273 A1 (previously cited, Wright); or alternatively, over Lethi in view of Connell, US 2002/0108610 A1 (previously cited, Christopher), Wei and Wright. 
Regarding claims 1, 11, 13, 31 and 33-35, Lethi teaches/suggests a system for ventilating a subject afflicted with a pathology resulting in compromised breathing, comprising: 
 an apparatus for nasally delivering persistent supraglottic jet oxygenation and ventilation (SJOV) to an adult subject comprising: 
an elongated flexible tube adapted to be positioned in a nasal airway of the subject (Fig. 2, nasopharynx airway; claim 7, wherein the tube is flexible) and having: 
an annular cylindrical wall (Figs. 3-5) defining at least one hollow tube lumen extending substantially the entire length thereof (central passageway 6, 8), said cylindrical wall having external and internal surfaces (see Figs. 3-5) and a proximal end adapted to be positioned away from the subject's vocal cords (Figs. 1-2, end with rim 7) and a distal end adapted to be positioned above the subject's vocal cords to provide persistent supraglottic oxygenation and ventilation (Figs. 1-2, distal end 14); 
a second catheter lumen extending lengthwise within said cylindrical wall along a region thereof, said second lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through a distal face of said cylindrical wall between said internal and external surfaces at the distal end of said cylindrical wall (Fig. 2, lumen 5b which extends fro port 5a to the tip of the tube 14 and terminates in opening 5); and 
a second catheter adapted to accommodate an oxygenation device and in communication with the second catheter lumen (Fig. 2, supply line 5c connected to an oxygen supply system or tank and to port 5a); and

Lethi does not teach the system further comprises a CO2 monitoring device or the flexible tube further comprises a first catheter lumen and a first catheter adapted to accommodate the CO2 monitoring device. Additionally, Lethi does not disclose the second catheter extends through the second catheter lumen. 
Connell teaches/suggests a system comprising an oxygenation device (O2 supply); a CO2 monitoring device capable of monitoring end-tidal CO2 (capnograph); and a nasopharyngeal airway comprising an annular cylindrical wall defining at least one lumen (tube 38); a first catheter lumen having a first opening through the external surface of said cylindrical wall and a second opening through the internal surface of said cylindrical wall end thereof (Fig. 3, hole 42); and a similar and opposing second catheter lumen (Fig. 3, hole 40); a first catheter adapted to accommodate a CO2 monitoring device and extending through said first catheter lumen, said first catheter having a proximal end extending outside of said cylindrical wall through said first opening of the first catheter lumen and having a distal end extending into said tube lumen through said second opening of the first catheter lumen (Fig. 3, 34A); and a second catheter adapted to accommodate an oxygenation device extending through said second catheter lumen and having a proximal end extending outside of said cylindrical wall through said first opening of the second catheter lumen and having a distal end extending to said second opening of the second catheter lumen extend through the second catheter lumen (Fig. 3, 32A). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lethi with the second catheter extending through the second catheter lumen (as opposed to the second catheter merely being connected to said second catheter lumen, as Lethi appears to illustrate) as taught/suggested by Connell as a simple substitution of known, suitable 2 monitoring device and with the apparatus further comprising a first catheter lumen and first catheter adapted to accommodate the CO2 monitoring device as taught/suggested by Connell in order to facilitate providing an early indication of an interruption of proper respiration or breathing (Connell, col. 1, lines 19-31). 
The first catheter lumen disclosed by Connell does not have a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through the internal surface of said cylindrical wall toward the distal end thereof. Rather, Connell discloses both the first and second openings are provided on the distal end of the cylindrical wall. However, it would have been obvious to further modify the system of Lethi with the first catheter lumen being essentially the same configuration as the second catheter lumen disclosed by Lethi, i.e., extending lengthwise within said cylindrical wall along a region thereof, and having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through a distal face of said cylindrical wall between said internal and external surfaces at the distal end of said cylindrical wall, as Lethi discloses lumens configured as noted above provide a substantially smooth airway surface and are protected from collapse during other procedures (col. 1, lines 25-32). Accordingly, Lethi as modified does not disclose the first catheter lumen has a second opening through the internal surface of said cylindrical wall toward the distal end thereof. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the second opening of the first catheter within the internal surface of said cylindrical wall (as opposed to being provided within e.g., Figs. 1 and 2) As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the first catheter lumen arrangement suggested by Lethi as modified because either configuration permits oxygenation and monitoring functions to be performed throughout use of the apparatus.
Alternatively/Additionally, Christopher teaches/suggests an apparatus (Fig. 6, guide 25) comprising a first catheter lumen adapted to monitor CO2 (third lumen 140) and having a second opening proximal to the distal face of a cylindrical wall (¶ [0036] wherein the distal end of the third lumen 140 terminates short of the distal end of the guide 25) and second catheter lumen adapted to provide oxygen (second lumen 130), such that it would have been obvious to further modify the system of Lethi with the second opening of the first catheter lumen being provided through the internal surface of said cylindrical wall toward the distal end thereof as taught and/or suggested by Christopher in order to further enhance accuracy of the carbon dioxide measurement (Christopher, ¶ [0036]).
Lethi as modified does not teach the oxygen device is a jet ventilator device. Wei teaches and/or suggests a system comprising a jet ventilation device for generating jet pulses (source of jet ventilation 70), wherein the jet ventilator is controlled and/or capable of being adjusted for jet pulse frequency, pulse pressure, inspiratory/expiratory ratio (I/E) and oxygen concentrations (¶ [0071] ventilating settings); and an apparatus adapted to provide supraglottic jet ventilation from the jet ventilator (endotracheal tube; e.g., ¶ [0107]). 
etc.). 
Though Lethi as modified suggests the first catheter lumen and second catheter lumen are disposed on opposing portions of the cylindrical wall (e.g., Connell, Fig. 3), Lethi as modified does not expressly disclose the first catheter lumen is provided in a dorsal region of the cylindrical wall while the second catheter lumen is provided in a ventral region. However, Wei discloses that the second catheter for providing jet ventilation is disposed on an anterior/ventral portion of the airway device (Fig. 4), such that it would have been obvious to further modify the system of Lethi with the second catheter lumen and catheter being provided on the ventral portion of the elongated tube and the first catheter lumen and catheter being provided on the opposing portion, i.e., dorsal portion, in order to maintain oxygenation and ventilation for devices placed above and facing the vocal cords (Wei, ¶ [0099]). 
Alternatively/Additionally, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art with the first and second catheter lumens being so located because Applicant has not disclosed that such an arrangement(s) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with any opposing arrangement of first and second catheter lumens as suggested by Lethi as modified because either configuration permits oxygenation and monitoring functions to be performed throughout use of the apparatus.

Wright teaches/suggests an elongated flexible tube adapted to be positioned in a nasal airway of the subject comprising an annular cylindrical wall defining at least one tube lumen extending substantially the entire length thereof (Fig. 1, single-lumen nasopharyngeal trumpet 12); and an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation (connector 26), wherein the flexible tube lumen has an inner diameter of between 1 mm and 10 mm (claim 12), and wherein said apparatus has a length of between 2 and 20 cm (claim 9). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Lethi with the flexible tube comprising an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation as taught/suggested by Wright in order to permit delivery of positive-pressure ventilation to a patient when normal ventilation and intubation techniques are ineffective (Wright, ¶ [0001]) and with the flexible tube having an inner diameter of between 1 mm and 10 mm, and the apparatus having a length of between 2 and 20 cm as taught and/or suggested by Wright as a simple substitution of known naso-pharyngeal airway dimensions to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 4, Lethi as modified teaches/suggests an inner diameter of said second catheter lumen is smaller than an inner diameter of said flexible tube lumen (e.g., Fig. 2). 
Regarding claim 6, Lethi as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the first catheter lumen has an inner diameter of between 0.1 mm and 2.5 mm. However, Connell teaches/suggests lumens/catheter having a 2 (col. 5, lines 11-67, diameter of about 2-5 mm), such that it would have been obvious to further modify the system of Lethi with the first catheter lumen having an inner diameter of between 0.1 mm and 2.5 mm as taught and/or suggested by Connell in order to facilitate exhalant gas sampling (Connell, Abstract). 
Regarding claim 7, Lethi as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the second catheter lumen has an inner diameter of between 0.1 mm and 2.5 mm. However, Wei teaches/suggests lumens/catheter having a diameter within the claimed range are suitable for providing supraglottic jet ventilation to maintain adequate oxygenation and ventilation (¶ [0054] where the second tube has an interior diameter of from about 1.6 mm to 2.3 mm; ¶ [0107]), such that it would have been obvious to further modify the system of Lethi with the second catheter lumen having an inner diameter of between 0.1 mm and 2.5 mm as taught/suggested by Wei in order to maintain effective oxygenation and/or ventilation. 

Claim(s) 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lethi in view of Connell, Wei and Wright (or Lethi in view of Connell, Christopher, Wei and Wright) as applied to claim 31 above, and further in view of Freitag.
Regarding claims 38 and 39, Lethi as modified teaches the limitations of claim 31, as discussed above, but does not expressly teach the system further comprises a central control means comprising a sensor of breathing and a computer to integrate breathing signal and provide triggering signal jet ventilator to synchronize the jet pulse from jet ventilator with spontaneous breathing of subject. 
Freitag teaches a system comprising an apparatus for delivering a jet of air or oxygen at different concentrations including a jet ventilator (¶ [0024] ventilator for providing jet-augmented 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Lethi with central control means as taught/suggested by Freitag in order to deliver ventilation at a time in the respiratory cycle to reduce undesirable weakening of the inspiratory muscles (Freitag, ¶ [0080]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16 of copending Application No. 14/442026 (reference application) in view of Wright. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 16 of the reference application recite each limitation of claim(s) 1 of the present application with the exception of the apparatus comprising an adaptor for connecting the . 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to the prior art rejections modifying the apparatus of Wei, Applicant submits, "[The] proposed modification fixes the monitor in the tube wall and leaves the main lumen unobstructed, which directly contradicts the 'desirable and advantageous' design of Wei's monitoring device" (Remarks, pgs. 5-7). 
The examiner respectfully disagrees. As noted previously, there is no indication that a CO2 monitoring catheter that is placed within and removable from the main lumen and/or moveable relative to jet ventilation at the distal opening is a critical feature of Wei. As evidence to the contrary, Wei discloses at least one embodiment in which the device does not include a CO2 monitoring catheter at all, let alone one that is removable or moveable. Specifically, Wei discloses the moveable "monitoring catheter" (48) may comprise a completely different type of monitoring device, such as a visual monitoring device (e.g., ¶ [0025]). The proposed modification does not 2 catheter as suggested by Colman. Additionally, Wei expressly discloses a fixed lumen/catheter may be used for monitoring CO2 (e.g., ¶ [0059] wherein the second tube in the anterior wall of the endotracheal unit can be used to monitor PetCO2 continuously). However, the fixed lumen/catheter for monitoring CO2 disclosed by Wei is only used for this purpose once said fixed lumen/catheter is no longer being used to supply jet ventilation. Accordingly, this CO2 monitoring by Wei is not continuous during the entire use of the device. Wei as modified as proposed, however, does permit continuous CO2 monitoring throughout use of the apparatus without requiring any switching between a monitoring device and the lumen being used to monitor CO2. 
Additionally, the main lumen of Wei is unobstructed during at least part of its use. Particularly, Wei discloses, after the elongated flexible tube is positioned in the desired location, the "monitoring catheter" is removed (¶ [0059]). At best, Wei indicates the use of the monitoring catheter is "desirable and advantageous" only during a portion of use of the apparatus, i.e., during positioning of the tube inside the trachea. After this point, Wei does not disclose any advantage to having the monitoring catheter within the tube. As noted above, the proposed modification does not preclude having both a dedicated CO2 monitoring lumen as well as the monitoring catheter. 
Applicant further submits modifying Wei's device with Colman's monitoring catheter as proposed to arrive at the claimed device leads to loss of function in Wei's disclosed device (Remarks, pg. 7). The examiner respectfully disagrees, for the reasons noted above. Specifically, the proposed modification does not preclude use of a monitoring device in combination with the tube during placement. 

The examiner respectfully disagrees. Wei teaches at least one embodiment that does not include CO2 monitoring (e.g., when the monitoring catheter comprises a visual device). The proposed modification of such embodiments enables continuous delivery of jet ventilation and continuous CO2 monitoring. Additionally, even in embodiments in which the monitoring catheter is used for monitoring CO2, Wei discloses the monitoring catheter is removed after successful placement. CO2 monitoring is interrupted at this time, whereas, with the proposed modification, a dedicated lumen/catheter within the tube is provided for this purpose, allowing both continuous delivery of jet ventilation and continuous CO2 monitoring throughout use of the device, as noted in the rejection of record above. 
Lastly, Applicant submits, "Thus, reading Wei in its entirety, a skilled artisan would reasonably conclude its device is adapted to be positioned to provide persistent jet ventilation below the vocal cords, and it would fail, at least in certain situations, to provide persistent jet ventilation when placed above the vocal cords" (Remarks, pg. 8). 
The examiner respectfully disagrees. Applicant has provided no reasoning and/or evidence for the conclusion that the device of Wei would fail to provide persistent jet ventilation when placed above the vocal cords. Additionally, this assertion directly contradicts the disclosure of Wei, which indicates oxygenation and ventilation are maintained when the tube is positioned above the vocal cords (¶ [0107]).
With respect to the prior art rejections modifying the device of Lethi, Applicant submits "Connell does not teach a device where both openings for the two catheters (or lines to use through the external tube surface are adjacent the proximal end of the tube AND where both openings for the two catheters (or lines) through the internal tube surface are at or near the distal tube end" (Remarks, pg. 10, emphasis in original); and "Connell does not teach the first and second catheter lumens extending lengthwise within the cylindrical wall, as claimed" (Remarks, pg. 10, emphasis in original). 
These arguments attack the references for aspects they were not alleged to have taught for the purpose of the rejection. It is acknowledged in the rejection of record that these features are not expressly disclosed by Connell alone. Rather, the combination of Lethi and Connell (or Lethi, Connell and Christopher) teaches/suggests this arrangement. Applicant's remarks fail to address the proposed modification(s) and/or the reasoning for such modification(s) in view of the combination of references. 
Lastly, Applicant submits, "In other words, further modifying Lethi and Connell to arrive at the claimed device would require substantial reconstruction and redesign of Lethi's and Connell's devices as well as a change in the basic principles under which they were designed to operate" (Remarks, pg. 10). 
The examiner respectfully disagrees. The apparatus of Lethi is a nasopharyngeal airway designed to maintain the airway in a secure position so that oxygen may be reliably delivered to a patient and secretions may be removed without disturbing the position of the airway (Abstract). Applicant fails to provide any reasoning why modifying the apparatus of Lethi as proposed changes this basic principle.
With respect to the double patenting rejections, Applicant submits, "Applicant respectfully traverses, as a double patenting rejection is premature before allowable subject matter is indicated in either application" (Remarks, pg. 11). Applicant provides no basis for the assertion a provisional 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791